 1

 2

 3                     UNITED STATES DISTRICT COURT
 4                            DISTRICT OF NEVADA
 5                                   * * *
 6   EDWARD A. PRECIADO-NUNO,                 Case No. 3:19-cv-00103-HDM-WGC
 7                          Petitioner,
          v.                                              ORDER
 8
     ISIDRO BACA, et al.,
 9
                         Respondents.
10

11        Respondents’ Motion for Enlargement of Time (ECF No. 11) is
12   GRANTED. Respondents will have until September 13, 2019, to answer
13   or otherwise respond to the petition for writ of habeas corpus in
14   this case.
15        IT IS SO ORDERED.
16        DATED this 24th day of July, 2019.
17

18
                                               HOWARD D. MCKIBBEN
19                                             UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

                                          1
